UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
800-FLOWERS, INC.,

                       Plaintiff,
                                             MEMORANDUM & ORDER
           -against-                         18-CV-2974(JS)(ARL)

FLORALBX, LLC,

                    Defendant.
-----------------------------------X
APPEARANCES
For Plaintiff:      Thomas E. Plastaras, Esq.
                    Gallagher, Walker, Bianco & Plastaras
                    98 Willis Avenue
                    Mineola, New York 11502

                       John McNichols, Esq.
                       Youlin Yuan, Esq.
                       Williams & Connolly LLP
                       725 Twelfth Street NW
                       Washington, DC 20005

For Defendant:         Alexander D. Tripp, Esq.
                       Carnelutti & Altieri Esposito Minoli PLLC
                       450 Madison Avenue, Suite 450
                       New York, New York 10022

SEYBERT, District Judge:

           Currently pending before the Court is the Report and

Recommendation of Magistrate Judge Arlene R. Lindsay (R&R, D.E.

34),   recommending    that   plaintiff   800-Flowers,   Inc.’s   (“800-

Flowers”) motion to dismiss counterclaims of defendant Floralbx,

LLC (“Floralbx”) be granted in part and denied in part. For the

following reasons, the parties’ objections are OVERRULED, the R&R

is ADOPTED in its entirety, and the motion is GRANTED in part and

DENIED in part.
I.    Background and Proceedings

             This case “stems” from a contract dispute between 800-

Flowers and Floralbx.          The crux of Floralbx’s counterclaims is

that 800-Flowers acted as though it was interested in licensing

Floralbx’s delivery box design (the “Invention”).                To facilitate

a     potential     business   relationship,    the   parties     executed   a

Confidentiality Agreement (D.E. 30-1) and a License Agreement

(D.E. 30-2).       However, according to Floralbx, once 800-Flowers had

access to the Invention, it used it to attempt to reverse engineer

it and create its own product, in violation of the Confidentiality

Agreement.     (Second Amended Answer with Counterclaims (“Answer”),

D.E. 30, at ¶¶ 4-7.)           The allegations are outlined in Judge

Lindsay’s R&R and will be discussed here only for the purpose of

evaluating        the   parties’   specific    arguments   and     objections.

Familiarity with the underlying record is presumed.

             800-Flowers filed a Complaint alleging that Floralbx

failed to perform its obligations under the License Agreement.

(Compl., D.E. 1).        The Complaint includes claims for (1) breach of

contract, (2) breach of the implied covenant of good faith and

fair dealing, (3) specific performance, (4) injunction, and (5)

declaratory relief.        (Compl. ¶¶ 16-27.)     Floralbx filed an Answer

with Counterclaims (D.E. 5), an Amended Answer with Counterclaims

(D.E. 24), and ultimately, the Answer at issue here, alleging that

800-Flowers breached the Confidentiality Agreement.                800-Flowers

                                       2
moved to dismiss the first and second counterclaims (for breach of

contract and breach of the covenant of good faith and fair dealing,

respectively).1 (Mot., D.E. 31.) Floralbx opposed (Opp., D.E. 32)

and 800-Flowers replied (Reply, D.E. 33).

          This Court referred the motion to Judge Lindsay for a

report and recommendation.      (See April 9, 2019 Elec. Order.)      On

August 12, 2019, Judge Lindsay issued her R&R recommending that

this Court (1) deny the motion as to the first counterclaim for

breach of contract and (2) grant it as to the second counterclaim

for breach of the covenant of good faith and fair dealing.           (R&R

at 11, 12.)

          Both parties timely objected to the R&R. (Floralbx Obj.,

D.E. 35; 800-Flowers Obj., D.E. 36.)        Both parties then responded

to and opposed each other’s objections.       (800-Flowers Obj. Reply,

D.E. 37; Floralbx Obj. Reply, D.E. 38.)

II. Legal Standard

          This   Court   “may     accept,    reject,   or   modify    the

recommended disposition” and “must determine de novo any part of

the magistrate judge’s disposition that has been properly objected

to.”   FED. R. CIV. P. 72.      To withstand a motion to dismiss, a

complaint must contain factual allegations that “‘state a claim to




1 800-Flowers did not seek to dismiss the Third Counterclaim for
Declaratory Relief. Further, Floralbx has not filed a motion to
dismiss 800-Flowers’ Complaint.
                                   3
relief that is plausible on its face.’”           Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007)).          “A motion to dismiss

a counterclaim is evaluated under the same standard as a motion to

dismiss a complaint.”        Diamond Collection, LLC v. Underwraps

Costume Corp., No. 17-CV-0061, 2019 WL 347503, at *2 (E.D.N.Y.

Jan. 22, 2019).

III. The Claims, the R&R, and the Parties’ Objections

             The   counterclaims   arise   from     the   Confidentiality

Agreement.     In relevant part, the agreement states that

             1. The party receiving the Confidential
             Information . . . shall hold such Confidential
             Information in confidence, and . . . shall not
             disclose such Confidential Information to any
             third party, except as otherwise provided for
             in Section 2 hereof, without the prior written
             approval   of   the   party   disclosing   the
             Confidential Information . . . .

             2. Recipient shall maintain appropriate
             control over the Confidential Information and
             shall limit its distribution only to persons
             who have a “need to know” all or part of the
             Confidential Information in order to evaluate
             entering   into   of  a   possible   business
             arrangement. . . .

(Confidentiality Agreement ¶¶ 1, 2.)





                                    4
      A. The First Counterclaim (Breach of Contract)

             The first counterclaim is for breach of contract.                       The

R&R recommends that 800-Flowers’ motion to dismiss the first

counterclaim be denied.          (R&R at 11.)        800-Flowers objects.

             As relevant here, Floralbx alleges that 800-Flowers

breached the Confidentiality Agreement by (1) using confidential

information      to    reverse     engineer      a    competing        product,      (2)

disclosing     the    information      outside    the   “need     to    know”     group

contemplated by the Agreement, and (3) refusing to disclose what

information it had used or disclosed after Floralbx made a demand

for it.    (Answer ¶ 75; Floralbx Obj. Reply at 3-4.)

             As to reverse engineering, Floralbx argues that 800-

Flowers used confidential “information from Floralbx in the course

of   reverse     engineering     and    analyzing     the    shipping     box     [(the

Invention)] to create a competing product, thereby breaching the

Confidentiality       Agreement.”         (Floralbx      Obj.   Reply      at     3-4.)

Floralbx alleges that “the assembly technique was integral to the

use of the [I]nvention and any reverse engineering must have

involved non-public information.”                (Floralbx Obj. Reply at 4,

citing Answer ¶¶ 6, 7, 9, 46, 54 (emphasis added).)                    Floralbx goes

on   to   say,    however,      that   “without      additional    facts,       it    is

impossible to establish such a breach.”                     (Floralbx Obj. Reply

at 4.)       Floralbx     argues       that   “800-Flowers      cannot      withhold

information      [about   its    use    and   dissemination     of      confidential

                                          5
information]        then    insist   that     Floralbx’s        claims    should    be

dismissed    because       [Floralbx]   has     not    alleged        detailed   facts

regarding     the    very    information      800-Flowers        is    withholding.”

(Floralbx Obj. Reply at 1.)          Floralbx has alleged that 800-Flowers

refuses to disclose whether it gave any information to third

parties and if so, what information it gave.                 (Answer ¶¶ 71, 75.)

            800-Flowers responds that reverse or value engineering

was precisely what it needed to do to “evaluate a possible business

arrangement” as contemplated by the Confidentiality Agreement.

(800-Flowers Obj. at 3.)

            As to unauthorized disclosure, Floralbx alleges that

800-Flowers     breached       the   agreement        by   sharing       confidential

information outside the “need to know” group.                         An 800-Flowers

employee told Floralbx that “he had just returned from an 800-

Flowers leadership conference at which 800-Flowers disclosed that

it was entering into an agreement to license the patent for the

Invention.          Upon    information       and     belief,     that     leadership

conference was attended by numerous 800-Flowers executives who did

not have a ‘need to know’ the Confidential Information.”                     (Answer

¶ 61.)

            The R&R, citing the Confidential Agreement, states that

            Although the language of the Confidentiality
            Agreement makes clear that the parties
            contemplated that 800-Flowers would be sharing
            ‘correspondence, memos, analyses and other
            disclosures’ with third-party analysts and

                                          6
          manufacturers as part of its due diligence, it
          is not clear if the Confidentiality Agreement
          contemplated   that   800-Flowers   would   be
          ‘reverse’ or ‘value engineering’ the Invention
          in order to make a copy of it once the
          Invention was placed in the public domain.
          Moreover, without more facts, the Court is
          unable to determine if the information was
          shared outside the ‘need to know’ control
          group.

(R&R at 10-11.)

          Floralbx   has   sufficiently   alleged   that   800-Flowers

shared confidential information outside the “need to know group”

at the leadership conference.         According to the Answer, the

leadership conference occurred after 800-Flowers decided to enter

into the License Agreement.     Thus, the reasonable and plausible

reading of the allegation is that those who “needed to know”

already did, and the information was shared outside that group.

The Court is mindful of 800-Flowers’ argument that no damage could

have flowed from this intra-company disclosure.     (Defs. Dr., D.E.

31-1, at 9-10.)   However, as the R&R notes, nominal damages are

available even for a technical breach.     See Saeco Vending, S.P.A.

v. Seaga Mfg., Inc., No. 15-CV-3280, 2016 WL 1659132, at *7

(S.D.N.Y. Jan. 28, 2016) (“New York law provides that nominal

damages are always available in a breach of contract suit.”);

Nineteen Eighty-Nine, LLC v. Icahn, 155 A.D.3d 566, 567, 66

N.Y.S.3d 455, 456 (N.Y. App. Div. 2017) (in suit for breach of an

LLC agreement, jury awarded plaintiff nominal damages of $1 for a


                                  7
technical breach of failing to provide written notice).            Accepting

all allegations as true and drawing all reasonable interferences

in favor of Floralbx, the non-moving party, see Person v. White,

No. 09-CV-3920, 2010 WL 2723210, at *3 (E.D.N.Y. July 2, 2010),

the counterclaim survives and discovery may further aid the parties

in resolving the matter.

            Accordingly, 800-Flowers’ objections are OVERRULED and

the Court ADOPTS the R&R’s recommendation that its motion to

dismiss be DENIED as to the first counterclaim for breach of

contract.

      B. The Second Counterclaim (Good Faith and Fair Dealing)

            The second counterclaim is for breach of the implied

covenant of good faith and fair dealing.            The R&R recommends that

the good faith counterclaim be dismissed as duplicative of its

breach of contract counterclaim.           (R&R at 11.)

            Floralbx objects, claiming that “800-Flowers violated

the   covenant   of   good   faith    and    fair   dealing   by   using   the

[Confidentiality Agreement] to slow development of a product based

on Floralbx’s invention in order to prevent the entry into the

market of a new product that would disrupt 800-Flowers’s business.”

(Floralbx Obj. at 2, citing Answer ¶¶ 10, 46, 77, 83.)              Floralbx

contends that this counterclaim is “entirely independent of the

[breach of] contract claim and [its] facts are distinct from the

[breach of] contract claim.”         (Floralbx Obj. at 2.)

                                       8
             800-Flowers    responds        that      (1)   Floralbx     had     no

expectation of any deal on a particular timetable under the

Confidentiality Agreement, (2) any delay by 800-Flowers could not

have harmed Floralbx because the Confidentiality Agreement did not

grant 800-Flowers exclusivity, (3) the good faith claim merely

reprises Floralbx’s reverse engineering breach claim, and (4) by

the time Floralbx requested information from 800-Flowers about

disclosure, the Invention was already in the public domain.                (800-

Flowers Obj. Reply at 2-3.)

             Under New York law, “when a complainant alleges both a

breach of contract and a breach of the implied covenant of good

faith and fair dealing based on the same facts, the latter claim

should be dismissed as redundant.”             (R&R at 11, quoting Cruz v.

FXDirectDealer, LLC, 720 F.3d 115, 125 (2d Cir. 2013).)                   As set

forth by Floralbx, its primary argument is that “800-Flowers has

abused its access to the Invention . . . in order either to prevent

a product based on the Invention from coming to market or . . . to

reverse   engineer   the    Invention       surreptitiously     and     create   a

competing product.”    (Answer ¶ 46 (emphasis added).)               According to

Floralbx,    “800-Flowers      has   abused     its    access   to     Floralbx’s

confidential information . . . to attempt to create a competing

product     surreptitiously,    which       breached    the   [Confidentiality

Agreement] and the covenant of good faith and fair dealing.”

(Answer ¶ 9 (emphasis added).)

                                        9
              Both counterclaims are based upon 800-Flowers’ alleged

unauthorized     use    and   sharing       of   confidential    information    to

reverse engineer a product.           (Compare Answer, First Counterclaim,

¶¶ 75 (“800-Flowers breached [the Confidentiality Agreement] by .

. . using the Confidential Information for purposes other than

those permitted”) and 77 (“800-Flowers repeatedly threatened to

develop its own copy of the Invention”) with Answer, Second

Counterclaim, ¶ 83 (“800-Flowers has breached the covenant of good

faith   and    fair    dealing   by    .    .    .   misusing   the   Confidential

Information to reverse engineer the Invention”).)                     Because they

arise   from     the   same   facts        and   core   allegations,     they   are

duplicative.      Alternatively, with respect to Floralbx’s argument

that 800-Flowers delayed the process in bad faith (see Floralbx

Obj.    at      2),    800-Flowers          correctly     observes      that    the

Confidentiality Agreement was not exclusive, and Floralbx was free

to discuss the Invention with other interested parties.                  Thus, any

alleged delay did not harm Floralbx.

              Accordingly, Floralbx’s objections are OVERRULED and the

Court ADOPTS the R&R’s recommendation that the second counterclaim

be DISMISSED as duplicative of the first counterclaim.                  As this is

Floralbx’s second amended answer with counterclaims, and it has

had ample opportunity to allege its counterclaims, the Court finds

that further leave to amend would be futile.



                                           10
IV. Conclusion

          For the reasons set forth above, the parties’ objections

are OVERRULED and the R&R (D.E. 34) is ADOPTED in its entirety.

Accordingly, 800-Flowers’ motion is DENIED as to Floralbx’s first

counterclaim and GRANTED as to Floralbx’s second counterclaim.

The second counterclaim for breach of the implied covenant of good

faith and fair dealing is DISMISSED with prejudice.



                                      SO ORDERED.



                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.

Dated: September   27 , 2019
       Central Islip, New York




                                 11
